Per Curiam:
A receiver of the rents and profits of mortgaged premises cannot resold to contempt proceedings to compel tenants of the owner to pay rent. (American Mortgage Company v. Sire, 103 App. Div. 396; Guerrier v. Coleman, 135 id. 46.) As the order appealed from can serve no purpose except to lay the foundation for contempt proceedings, it is reversed, with ten dollars costs and disbursements, and the motion is denied, with ten dollars costs. Present — Ingraham, P. J., Clarke, Scott, Miller and Dowling, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.